Citation Nr: 1603629	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for ischemic heart disease (IHD) also claimed as atherosclerotic heart disease (ASHD), to include as secondary to service-connected diabetes mellitus and/or herbicide exposure. 

3.  Entitlement to service connection for basal cell carcinoma, left posterior neck region, also claimed as skin cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and an April 2011 decision from the Muskogee, Oklahoma RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a heart disorder due to either service-connected diabetes mellitus or herbicide exposure.  An August 2007 echocardiogram (ECG) showed sinus bradycardia, but otherwise normal ECG.  There was no significant change noted from an August 2000 ECG.  In a June 2011 substantive appeal, the Veteran reported that he was being evaluated for ASHD and IHD in July 2011.  However, no additional VA or private treatment records relevant to the Veteran's claimed heart disorder have been added to the file since May 2011.  Therefore, the Board finds a remand is necessary. 

The Veteran asserts he has depression either due to service or service-connected diabetes.  A May 2009 VA examiner found the Veteran's depression was not due to his service-connected diabetes.  However, the examiner did not offer a direct opinion as to whether any psychiatric disorder was due to active service.  The Board notes that in a January 2011 VA psychiatric note, the Veteran reported he wished he "had died in Vietnam."  He stated he has had these doubts and fears for over 30 years, with an accompanying deep depression.  The Board finds an additional VA examination and opinion is necessary.  

The Veteran also asserts he has basal cell carcinoma (BCC), claimed as skin cancer, on his neck as a result of herbicide exposure in service.  In an August 2011 VA progress note, the Veteran reported swelling in his neck at the site of his 2008 BCC excision.  He stated that since then, it had gone away.  There were no lesions on examination; however, there was a healed scar.  The Board notes that although BCC is not a disease eligible for presumptive service-connection, the claim may still be granted on a direct theory of entitlement.  Although the Veteran underwent a VA examination in May 2011, no nexus opinion was given.  The Board is remanding the claim for an opinion. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers, private and VA, who treated him for his claimed disorders and whose records have not been obtained and added to the claims file.  

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders.  After examination and review of the claims folder, the examiner should address whether is it at least as likely as not that any diagnosed psychiatric disorder originated during active service, or is otherwise related to active service.

The examiner must cite any relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided. 

3.  Return the claims file to the May 2011 VA skin examiner for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

After review of the claims folder, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed skin disorder of the   neck was incurred during active service or otherwise etiologically related to active service.  The examiner should specifically address the Veteran's contention that this BCC was caused by herbicide exposure. 

The examiner must cite any relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims that are currently on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




